     Case 2:20-cv-01920-KJD-BNW Document 31 Filed 12/01/20 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, State Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                          DISTRICT OF NEVADA
17
       DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:20-CV-01920-KJD-BNW
18     COMPANY,
                                                        STIPULATION AND ORDER
19                           Plaintiff,                 EXTENDING DEFENDANTS' TIME
                                                        TO FILE REPLY MEMORANDA
20                    vs.                               RESPONSIVE TO ECF NOS. 21-24
21     FIDELITY NATIONAL TITLE GROUP,                   (FIRST REQUEST)
       INC. et al.,
22
                             Defendants.
23

24
            COMES NOW defendants Fidelity National Title Insurance Company (“FNTIC”),
25
     Fidelity National Title Agency of Nevada, Inc. (“Fidelity Agency”), and Fidelity National Title
26
     Group, Inc. (“FNTG”) (collectively, “Defendants”) and plaintiff Deutsche Bank National Trust
27
     Company (“Deutsche Bank”), by and through their respective attorneys of record, which hereby
28

                                                    1
                                          STIPULATION AND ORDER
     Case 2:20-cv-01920-KJD-BNW Document 31 Filed 12/01/20 Page 2 of 3



1    agree and stipulate as follows:
2            1.     On November 10, 2020, FNTIC, Fidelity Agency, and FNTG filed their respective
3    motions to dismiss Deutsche Bank’s complaint (ECF Nos. 10-12);
4            2.      On November 24, 2020, Deutsche Bank filed its response in opposition to
5    FNTIC’s motion to dismiss and a countermotion for partial summary judgment (ECF Nos. 23-24);
6            3.     Also on November 24, 2020, Deutsche Bank filed its responses in opposition to
7    Fidelity Agency’s and FNTG’s respective motions to dismiss (ECF Nos. 21-22);
8            4.     Defendants’ deadline to file their reply memoranda responsive to: (i) Deutsche
9    Bank’s opposition to FNTIC’s motion to dismiss and countermotion for partial summary
10   judgment; (ii) Deutsche Bank’s opposition to Fidelity Agency’s motion to dismiss; and (iii)
11   Deutsche Bank’s opposition to FNTG’s motion to dismiss is currently Tuesday, December 1,
12   2020;
13           5.     Defendants request a brief, two-week extension of time to file the aforementioned
14   memoranda, through and including December 15, 2020, to afford Defendants’ counsel additional
15   time to respond to the legal arguments set forth in Deutsche Bank’s briefs;
16           6.     Deutsche Bank does not oppose the requested extension;
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  2
                                        STIPULATION AND ORDER
     Case 2:20-cv-01920-KJD-BNW Document 31 Filed 12/01/20 Page 3 of 3



1           7.     This is the first request for an extension which is made in good faith and not for
2    purposes of delay;
3           IT IS SO STIPULATED that Defendants’ deadline to file their reply memoranda
4    responsive to: (i) Deutsche Bank’s opposition to FNTIC’s motion to dismiss and countermotion
5    for partial summary judgment (ECF Nos. 23 and 24); (ii) Deutsche Bank’s opposition to Fidelity
6    Agency’s motion to dismiss (ECF No. 22); and (iii) Deutsche Bank’s opposition to FNTG’s
7    motion to dismiss (ECF No. 21) is hereby extended through and including December 15, 2020.
8

9    Dated: November 25, 2020                     SINCLAIR BRAUN LLP
10

11                                                By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
12                                                      Attorneys for Defendant
                                                        FIDELITY NATIONAL TITLE INSURANCE
13                                                      COMPANY
14   Dated: November 25, 2020                     WRIGHT FINLAY & ZAK, LLP
15

16                                                By:    /s/-Darren T. Brenner
                                                        DARREN T. BRENNER
17
                                                        Attorneys for Plaintiff
                                                        DEUTSCHE BANK NATIONAL TRUST
18
                                                        COMPANY
19
     IT IS SO ORDERED.
20
                        30th day of _____________,
            Dated this _____         November      2020.
21
                                                   _______________________________________
22                                                KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                                 3
                                       STIPULATION AND ORDER
